Exhibit 10.3

 

[EXECUTION]

[WGR Pledge Agreement]

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of June 29, 2004, by Western
Gas Resources, Inc., a Delaware corporation (herein called “Debtor”), in favor
of Bank of America, N.A., as Administrative Agent for the Lenders (herein called
“Secured Party”).

 

RECITALS:

 

1.                                       Debtor and Bank of America, N.A., as
Administrative Agent, and certain financial institutions (collectively, the
“Lenders”) who from time to time are parties to that certain Amended and
Restated Credit Agreement of even date herewith (as from time to time amended,
supplemented, or restated, the “Credit Agreement”) pursuant to which Debtor has
executed in favor of each Lender a promissory note (such promissory notes, as
from time to time supplemented or amended and all promissory notes given in
renewal and extension thereof are collectively referred to herein as the
“Notes”).

 

2.                                       Debtor has executed those certain
senior notes pursuant to that certain Third Amended and Restated Master Shelf
Agreement among Debtor, The Prudential Insurance Company of America (“PICA”),
Prudential Investment Management, Inc. (“PIMI”), Pruco Life Insurance Company
(“Pruco”) and certain Prudential Affiliates, as therein defined (PICA, PIMI,
Pruco and such Prudential Affiliates collectively herein called “Prudential”)
dated as of December 19, 1991, (effective January 13, 2003), as from time to
time supplemented or amended.

 

3.                                       Debtor and one or more of the Lenders
may, from time to time, enter into interest rate swap agreements with respect to
various obligations of Debtor (such agreements, as from time to time amended,
are collectively referred to herein as the “Swap Agreements”).

 

[4.                                   Debtor has executed in favor of Prudential
that certain Pledge Agreement dated as of April 24, 2003 (such agreement, as
from time to time amended, referred to herein as the “Prudential Pledge
Agreement”), pursuant to which Debtor has granted to Prudential a security
interest in the Collateral.]

 

5.                                       It is a condition precedent to Lenders’
obligation to advance funds pursuant to the Credit Agreement that Debtor shall
execute and deliver this Agreement to Secured Party.

 

--------------------------------------------------------------------------------


 

6.                                       The board of directors of Debtor has
determined that Debtor’s execution, delivery and performance of this Agreement
may reasonably be expected to benefit Debtor, directly or indirectly, and are in
the best interests of Debtor.

 

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to Debtor from Lenders’ extensions of credit under the Credit Agreement,
and of Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, and in order to induce
Lenders to continue to extend credit under the Credit Agreement, Debtor hereby
agrees with Secured Party, for the benefit of each Lender, as follows:

 

AGREEMENTS:

 

ARTICLE I — Definitions and References

 

Section 1.1.                                   General Definitions.  As used
herein, the terms “Credit Agreement”, “Debtor”, “Secured Party”, “Lenders”,
“Notes”, “Prudential” and “Swap Agreements” shall have the meanings indicated
above, and the following terms shall have the following meanings:

 

“Collateral” means all property, of whatever type, which is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party.

 

“Commitment” means the agreement or commitment by Lenders to make loans or
otherwise extend credit to Debtor under the Credit Agreement, and any other
agreement, commitment, statement of terms or other document contemplating the
making of loans or advances or other extension of credit by Lenders to or for
the account of Debtor which is now or at any time hereafter intended to be
secured by the Collateral under this Agreement.

 

“Event of Default” means the occurrence of any “Event of Default” as such term
is defined in the Credit Agreement.

 

“Enforcement Action” means any exercise by Secured Party of any rights or
remedies against any Collateral, whether hereunder or otherwise, in order to
foreclose upon, collect, take possession of, sell, lease, dispose of, or
otherwise realize upon Collateral.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith among Lenders and Prudential, as from time to time amended.

 

“Issuer” means any issuer of Pledged Shares or LLC Rights and any successor of
such Issuer.

 

“LLC Agreement” and “LLC Rights” shall have the meanings given such terms in
Section 2.1(b).

 

2

--------------------------------------------------------------------------------


 

“Obligation Documents” means the Credit Agreement, the Notes, the Security
Documents and all other documents and instruments under, by reason of which, or
pursuant to which any or all of the indebtedness and obligations arising under
or pursuant to the Credit Agreement are evidenced, governed, secured,
guarantied, or otherwise dealt with, and all other agreements, certificates, and
other documents, instruments and writings heretofore or hereafter delivered in
connection herewith or therewith.

 

“Other Liable Party” means any Person, other than Debtor, who may now or may at
any time hereafter be primarily or secondarily liable for any of the Secured
Obligations or who may now or may at any time hereafter have granted to Secured
Party a Lien upon any property as security for the Secured Obligations.

 

“Pledged Shares” has the meaning given it in Section 2.1(a).

 

“Related Person” means Debtor, each Subsidiary of Debtor, and each Other Liable
Party.

 

“Secured Obligations” shall have the meaning given it in Section 2.2.

 

“UCC” means the Uniform Commercial Code in effect in the State of Texas on the
date hereof.

 

Section 1.2.                                   Incorporation of Other
Definitions.  Reference is hereby made to the Credit Agreement for a statement
of the terms thereof.  All capitalized terms used in this Agreement which are
defined in the Credit Agreement and not otherwise defined herein shall have the
same meanings herein as set forth therein.  All terms used in this Agreement
which are defined in the UCC and not otherwise defined herein shall have the
same meanings herein as set forth therein, except where the context otherwise
requires.

 

Section 1.3.                                   Attachments.  All exhibits or
schedules which may be attached to this Agreement are a part hereof for all
purposes.

 

Section 1.4.                                   Amendment of Defined
Instruments.  Unless the context otherwise requires or unless otherwise provided
herein, references in this Agreement to a particular agreement, instrument or
document (including, but not limited to, references in Section 2.1) also refer
to and include all renewals, extensions, amendments, modifications, supplements
or restatements of any such agreement, instrument or document, provided that
nothing contained in this Section shall be construed to authorize any Person to
execute or enter into any such renewal, extension, amendment, modification,
supplement or restatement.

 

Section 1.5.                                   References and Titles.  All
references in this Agreement to Exhibits, Articles, Sections, subsections, and
other subdivisions refer to the Exhibits, Articles, Sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise. 
Titles appearing at the beginning of any subdivision are for convenience only
and do not

 

3

--------------------------------------------------------------------------------


 

constitute any part of any such subdivision and shall be disregarded in
construing the language contained in this Agreement.  The words “this
Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited.  The phrases “this Section” and “this subsection”
and similar phrases refer only to the Sections or subsections hereof in which
the phrase occurs.  The word “or” is not exclusive, and the word “including” (in
all of its forms) means “including without limitation”.  Pronouns in masculine,
feminine and neuter gender shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa unless the context otherwise requires.

 

ARTICLE II — Security Interest

 

Section 2.1.                                   Grant of Security Interest.  As
collateral security for all of the Secured Obligations, Debtor hereby pledges
and assigns to Secured Party and grants to Secured Party for the benefit of each
Lender a continuing security interest in and to all right, title and interest of
the following:

 

(a)                   Pledged Shares.  All of the following, whether now or
hereafter existing, which are owned by Debtor or in which Debtor otherwise has
any rights: the shares of stock of the Subsidiaries of Debtor described in
Exhibit A hereto and all certificates representing such shares, all options and
other rights, contractual or otherwise, at any time existing with respect to
such shares, and all dividends, cash, instruments and other property now or
hereafter received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares (any and all such shares, certificates,
options, rights, dividends, cash, instruments and other property being herein
called the “Pledged Shares”).

 

(b)                  LLC Rights.  All of the following (herein collectively
called the “LLC Rights”), whether now or hereafter existing, which are owned by
Debtor or in which such Debtor otherwise has any rights:

 

(i)                  all units of limited liability company ownership interests
described on Exhibit A hereto and all other ownership interests in any Issuer
that is a limited liability company which are now or hereafter owned by Debtor,
all certificates representing any such ownership interests, all options and
other rights, contractual or otherwise, at any time existing with respect to
such ownership interests, and all dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise distributed in
respect of or in exchange for any or all of such ownership interests;

 

(ii)               all proceeds, interest, profits, and other payments or rights
to payment attributable to Debtor’s interests in any Issuer that is a limited
liability company, and all distributions, cash, instruments and other property
now or hereafter received,

 

4

--------------------------------------------------------------------------------


 

receivable or otherwise made with respect to or in exchange for any interest of
Debtor in any Issuer that is a limited liability company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Issuer that is a limited liability company, and whether or
not the same arise or are payable under any operating agreement or certificate
forming any Issuer that is a limited liability company or any other agreement
governing any Issuer that is a limited liability company or the relations among
the members of any Issuer that is a limited liability company (any and all such
operating agreements, certificates, and other agreements being herein called the
“LLC Agreements”); and

 

(iii)            all other interests and rights of Debtor in any Issuer that is
a limited liability company, whether under the LLC Agreements or otherwise,
including without limitation any right to cause the dissolution of any Issuer
that is a limited liability company or to appoint or nominate a successor to
Debtor as a member of any Issuer that is a limited liability company.

 

(c)                   Proceeds.  All proceeds of any and all of the foregoing
Collateral.

 

In each case, the foregoing shall be covered by this Agreement, whether Debtor’s
ownership or other rights therein are presently held or hereafter acquired and
however Debtor’s interests therein may arise or appear (whether by ownership,
security interest, claim or otherwise).

 

The granting of the foregoing security interest under this Section 2.1 does not
make Secured Party a successor to Debtor as a member of any Issuer that is a
limited liability company, and neither Secured Party nor any of its successors
or assigns hereunder shall be deemed to have become a member of any Issuer that
is a limited liability company by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when Secured Party or
any such successor or assign expressly becomes a member of any Issuer that is a
limited liability company after a foreclosure upon LLC Rights.  Notwithstanding
anything herein to the contrary (except to the extent, if any, that Secured
Party or any of its successors or assigns hereafter expressly becomes a member
of any Issuer that is a limited liability company), neither Secured Party nor
any of its successors or assigns shall be deemed to have assumed or otherwise
become liable for any debts or obligations of any Issuer or of Debtor to or
under any Issuer that is a limited liability company, and the above definition
of “LLC Rights” shall be deemed modified, if necessary, to prevent any such
assumption or other liability.

 

Section 2.2.                                   Secured Obligations.  The
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the following obligations, indebtedness and
liabilities, whether now existing or hereafter incurred or arising:

 

(a)                   Credit Agreement Indebtedness.  The payment by Debtor, as
and when due and payable, of all amounts from time to time owing by Debtor under
or in respect of the

 

5

--------------------------------------------------------------------------------


 

Credit Agreement, each Note, and any of the other Obligation Documents, and the
due performance by Debtor of all of its other obligations under or in respect of
the various Obligation Documents.

 

(b)                  Renewals.  All renewals, extensions, amendments,
modifications, supplements, or restatements of or substitutions for any of the
foregoing.

 

(c)                   Swap Obligations.  All obligations of any Related Person
to any Lender or any Affiliate of any Lender under or pursuant to a Swap
Agreement between any Related Person and such Lender or any Affiliate of such
Lender.

 

As used herein, the term “Secured Obligations” refers to all present and future
indebtedness, obligations, and liabilities of whatever type which are described
above in this section, including any interest which accrues after the
commencement of any case, proceeding, or other action relating to the
bankruptcy, insolvency, or reorganization of the Debtor.

 

ARTICLE III — Representations, Warranties and Covenants

 

Section 3.1.                                   Representations and Warranties. 
Debtor hereby represents and warrants to Secured Party and the Lenders as
follows:

 

(a)                   Ownership Free of Liens.  Debtor has good and marketable
title to the Collateral free and clear of all Liens, encumbrances or adverse
claims, except for the security interest created by this Agreement and the
security interest in favor of Prudential pursuant to the Prudential Pledge
Agreement.  No dispute, right of setoff, counterclaim or defense exists with
respect to all or any part of the Collateral.  No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any recording office except any which have been filed in favor of
Secured Party relating to this Agreement and any which have been filed in favor
of Prudential relating to the Prudential Pledge Agreement.

 

(b)                  No Conflicts or Consents.  Neither the ownership or the
intended use of the Collateral by Debtor, nor the grant of the security interest
by Debtor to Secured Party herein, nor the exercise by Secured Party of its
rights or remedies hereunder, will (i) conflict with any provision of (a) the
articles or certificate of incorporation or bylaws of Debtor or any similar
charter documents of any Issuer, or (b) any agreement, judgment, license, order
or permit applicable to or binding upon Debtor or any Issuer, or (ii) result in
or require the creation of any Lien, charge or encumbrance upon any material
assets or properties of Debtor or of any Issuer or Related Person except as
expressly contemplated in the Obligation Documents.  Except as expressly
contemplated in the Obligation Documents (including, without limitation,
Section 6.13 of the Credit Agreement), no consent, approval, authorization or
order of, and no notice to or filing with, any court, governmental authority,
Issuer or third party is required in connection with the grant by

 

6

--------------------------------------------------------------------------------


 

Debtor of the security interest herein, or the exercise by Secured Party of its
rights and remedies hereunder.

 

(c)                   Security Interest.  Debtor has and will have at all times
full right, power and authority to grant a security interest in the Collateral
to Secured Party as provided herein, free and clear of any Lien, adverse claim,
or encumbrance except for the Liens in favor of Prudential pursuant to the
Prudential Pledge Agreement.

 

(d)                  Perfection.  The taking possession by Secured Party of all
certificates, instruments and cash constituting Collateral from time to time and
the filing of financing statements with the Secretary of State (or equivalent
governmental official) of the State in which Debtor is organized will perfect,
and establish the first priority of (subject only to any Liens in favor of
Prudential in accordance with and subject to the terms of the Intercreditor
Agreement), Secured Party’s security interest hereunder in the Collateral
securing the Secured Obligations.  No further or subsequent filing, recording,
registration, other public notice or other action is necessary or desirable to
perfect or otherwise continue, preserve or protect such security interest except
(i) for continuation statements described in UCC Section 9.515(d), (ii) for
filings required to be filed in the event of a change in the name, identity, or
corporate structure of Debtor, or (iii) in the event any financing statement
filed by Secured Party relating hereto otherwise becomes inaccurate or
incomplete.

 

(e)                   Location of Debtor and Records.  Debtor’s chief executive
office and principal place of business and the office where the records
concerning the Collateral are kept is located at 1099 18th Street, Suite 1200,
Denver, Colorado 80202.

 

(f)                     Pledged Shares.  Debtor has delivered to Secured Party
all certificates evidencing Pledged Shares or LLC Rights.  All such certificates
are valid and genuine and have not been altered.  All shares and other
securities constituting the Pledged Shares or LLC Rights have been duly
authorized and validly issued, are fully paid and non-assessable, and were not
issued in violation of the preemptive rights of any Person or of any agreement
by which Debtor or the Issuer thereof is bound.  All documentary, stamp or other
taxes or fees owing in connection with the issuance, transfer or pledge of
Pledged Shares or LLC Rights (or rights in respect thereof) have been paid.  No
restrictions or conditions exist with respect to the transfer, voting or capital
of any Pledged Shares or LLC Rights under the documentation governing such
Pledged Shares or LLC Rights.  The Pledged Shares and the LLC Rights constitute
one hundred percent (100%) of the shares of capital stock of each Issuer that is
a corporation or one hundred percent (100%) of the membership interests of each
Issuer that is a limited liability company.  No Issuer of any Pledged Shares or
LLC Rights has any outstanding stock rights, rights to subscribe, options,
warrants or convertible securities outstanding or any other rights outstanding
whereby any Person would be entitled to have issued to him capital stock or
membership interests of such Issuer.  No Issuer that is a limited liability

 

7

--------------------------------------------------------------------------------


 

company has made any calls for capital which have not been fully paid by Debtor
and by each other member of such Issuer.  Debtor is not in default under any LLC
Agreement, nor is any other member of any such Issuer.  Neither the making of
this Agreement nor the exercise of any rights or remedies of Secured Party
hereunder will cause a default under any LLC Agreement.  Debtor’s rights under
any LLC Agreement are enforceable in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights.  The Pledged
Shares do not constitute “margin stock” as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System.

 

Section 3.2.                                   Affirmative Covenants.  Unless
Secured Party shall otherwise consent in writing after having received the
consent of the Required Lenders, Debtor will at all times comply with the
covenants contained in this Section 3.2 from the date hereof and so long as any
part of the Secured Obligations or the Commitment is outstanding.

 

(a)                   Ownership and Liens.  Debtor will maintain good and
marketable title to all Collateral free and clear of all Liens, encumbrances or
adverse claims, except for the security interest created by this Agreement and
the security interest created by the Prudential Pledge Agreement.  Debtor will
defend Secured Party’s right, title and special property and security interest
in and to the Collateral against the claims of any Person.

 

(b)                  Further Assurances.  Debtor will, at its reasonable expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents and take all further action that may be reasonably
necessary or that Secured Party may reasonably request in order (i) to perfect
and protect the security interest created or purported to be created hereby and
the priority of such security interest as stated herein; (ii) to enable Secured
Party to exercise and enforce its rights and remedies hereunder in respect of
the Collateral; or (iii) to otherwise effect the purposes of this Agreement,
including but not limited to: (A) executing and filing such financing or
continuation statements, or amendments thereto, as may be reasonably necessary
or desirable or that Secured Party may request in order to perfect and preserve
the security interest created or purported to be created hereby; and (B)
furnishing to Secured Party from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Secured Party may reasonably request, all in reasonable
detail.

 

(c)                   Inspection and Information.  Debtor will furnish to
Secured Party and each Lender any information which Secured Party may from time
to time reasonably request on behalf of itself or any Lender concerning the
Collateral, any covenant, provision or condition of this Agreement, or any
matter in connection with Debtor’s businesses and operations.  Debtor shall
permit representatives and independent contractors of the Secured Party to make
such visitations and inspections on the terms as provided in Section 6.10 of the
Credit Agreement.  Secured party and each Lender hereby agree that it

 

8

--------------------------------------------------------------------------------


 

will, at all times, abide by the terms of Section 10.08 of the Credit Agreement
regarding treatment of confidential information.

 

(d)                  Delivery of Pledged Shares and LLC Rights.  All
instruments, certificates and writings evidencing the Pledged Shares and the LLC
Rights shall be delivered to Secured Party on or prior to the execution and
delivery of this Agreement, together with a true and correct copy of the
articles of incorporation, articles of organization, regulations and bylaws or
other organizational documents of each Issuer and all amendments and supplements
thereto.  All other instruments, certificates and writings hereafter evidencing
or constituting Pledged Shares and the LLC Rights and all amendments or
supplements to the articles of incorporation, articles of organization,
regulations or bylaws (whether or not authorized hereunder) shall be delivered
to Secured Party promptly upon the receipt thereof by or on behalf of Debtor. 
All such Pledged Shares and LLC Rights shall be held by or on behalf of Secured
Party pursuant hereto and shall be delivered in suitable form for transfer by
delivery with any necessary endorsement or shall be accompanied by fully
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party.

 

(e)                   Proceeds of Pledged Shares and LLC Rights.  If Debtor
shall receive, by virtue of its being or having been an owner of any Pledged
Shares or LLC Rights, any (i) certificate evidencing shares of stock or
membership interests (including any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reorganization, reclassification, merger, consolidation, sale of assets,
combination of shares, stock split, spinoff or split-off), promissory note or
other instrument or writing; (ii) option or right, whether as an addition to,
substitution for, or in exchange for, any Pledged Shares or LLC Rights, or
otherwise; (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 4.8 hereof) or in securities or other
property, or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, if an Event of Default shall have
occurred and be continuing, Debtor shall receive the same in trust for the
benefit of Secured Party, shall segregate it from Debtor’s other property, and
shall promptly deliver it to Secured Party in the exact form received, with any
necessary endorsement or appropriate stock powers duly executed in blank, to be
held by Secured Party as Collateral.

 

(f)                     Status of Pledged Shares and LLC Rights.  The
certificates evidencing the Pledged Shares and the LLC Rights shall at all times
be valid and genuine and shall not be altered.  The Pledged Shares and the LLC
Rights at all times shall be duly authorized, validly issued, fully paid, and
non-assessable, and shall not be issued in violation of the pre-emptive rights
of any Person or of any agreement by which Debtor or the Issuer thereof is bound
and shall not be subject to any restrictions with respect to transfer, voting or
capital of such Pledged Shares or such LLC Rights.

 

9

--------------------------------------------------------------------------------


 

(g)                  Notices from Issuer.  Debtor will promptly deliver to
Secured Party a copy of each notice or other communication received by Debtor
from any Issuer in respect of any Pledged Shares or LLC Rights.

 

Section 3.3.                                   Negative Covenants.  Unless
Secured Party shall otherwise consent in writing after having received the
consent of the Required Lenders, Debtor will at all times comply with the
covenants contained in the Credit Agreement and in this Section 3.3 from the
date hereof and so long as any part of the Secured Obligations or the Commitment
is outstanding.

 

(a)                   Transfer or Encumbrance.  Except as expressly allowed
under the Credit Agreement, without the prior written consent of Required
Lenders, Debtor will not sell, assign (by operation of law or otherwise),
transfer, exchange or otherwise dispose of any of the Collateral, nor will
Debtor grant a Lien upon or execute, file or record any financing statement or
other registration with respect to the Collateral, nor will Debtor allow any
such Lien, financing statement, or other registration to exist or deliver actual
or constructive possession of the Collateral to any other Person, other than
Liens, financing statements or other registrations in favor of Secured Party and
Prudential.

 

(b)                  Financing Statement Filings.  Debtor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where Debtor has its chief executive office or chief place of business.  Without
limitation of any other covenant herein, Debtor will not cause or permit any
change to be made in the location of its chief executive office or chief place
of business, unless Debtor shall have notified Secured Party of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action reasonably required by Secured Party for the purpose
of further perfecting or protecting the security interest in favor of Secured
Party in the Collateral.  In any notice furnished pursuant to this subsection,
Debtor will expressly state that the notice is required by this Agreement and
contains facts that may require additional filings of financing statements or
other notices for the purposes of continuing perfection of Secured Party’s
security interest in the Collateral.

 

(c)                   Dilution of Shareholdings.  Debtor will not permit the
issuance of (i) any additional shares of any class of capital stock of any
Issuer (unless immediately upon issuance the same are pledged and delivered to
Secured Party pursuant to the terms hereof to the extent necessary to give
Secured Party a first priority security interest (subject only to any security
interest in favor of Prudential in accordance with and subject to the terms of
the Intercreditor Agreement) after such issue in at least the same percentage of
such Issuer’s outstanding shares as Debtor had before such issue), (ii) any
securities convertible voluntarily by the holder thereof or automatically upon
the occurrence or non-occurrence of any event or condition into, or exchangeable
for, any such shares of capital stock, or (iii) any warrants, options, contracts
or other commitments entitling any

 

10

--------------------------------------------------------------------------------


 

Person to purchase or otherwise acquire any such shares of capital stock not
outstanding as of the date of this Agreement.

 

(d)                  Restrictions on Pledged Shares and LLC Rights.  Debtor will
not enter into any agreement creating, or otherwise permit to exist, any
restriction or condition upon the transfer, voting or control of any Pledged
Shares or LLC Rights except under the Debt Securities.

 

ARTICLE IV — Remedies, Powers and Authorizations

 

Section 4.1.                                   Provisions Concerning the
Collateral.

 

(a)                   Additional Filings.  Debtor hereby authorizes Secured
Party to file, without the signature of Debtor where permitted by law, one or
more financing or continuation statements, and amendments thereto, relating to
the Collateral.  Debtor further agrees that a carbon, photographic or other
reproduction of this Agreement or of any financing statement describing any
Collateral is sufficient as a financing statement and may be filed in any
jurisdiction by Secured Party as it may deem appropriate.

 

(b)                  Power of Attorney.  Debtor hereby irrevocably appoints
Secured Party as Debtor’s attorney-in-fact and proxy, with full authority in the
place and stead of Debtor and in the name of Debtor or otherwise, from time to
time in Secured Party’s discretion, upon the occurrence and during the
continuance of an Event of Default, to take any action, and to execute or
indorse any instrument, certificate or notice, which Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement including
any action or instrument: (i) to request or instruct each Issuer (and any
registrar, transfer agent, or similar Person acting on behalf of each Issuer) to
register the pledge or transfer of the Collateral to Secured Party; (ii) to
otherwise give notification to any Issuer (or any such registrar, transfer
agent, financial intermediary, or other Person) of Secured Party’s security
interests hereunder; (iii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral; (iv) to receive, indorse and collect any
drafts or other instruments or documents; (v) to enforce any obligations
included among the Collateral; and (vi) to file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce, perfect, or
establish the priority of the rights of Secured Party with respect to any of the
Collateral.  Debtor hereby acknowledges that such power of attorney and proxy
are coupled with an interest, and are irrevocable.

 

(c)                   Performance by Secured Party.  If Debtor fails to perform
any agreement or obligation contained herein, Secured Party may itself perform,
or cause performance of,

 

11

--------------------------------------------------------------------------------


 

such agreement or obligation, and the reasonable expenses of Secured Party
incurred in connection therewith shall be payable by Debtor under Section 4.5.

 

Section 4.2.                                   Remedies.  If an Event of Default
shall have occurred and be continuing, Secured Party may from time to time in
its discretion, except as limited by any regulatory approvals, requests or
requirements, without limitation and without notice except as expressly provided
below (in each case subject to the Intercreditor Agreement):

 

(a)                   exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein, under the other Obligation
Documents or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral);

 

(b)                  require Debtor to, and Debtor hereby agrees that it will at
its expense and upon request of Secured Party, promptly assemble all or part of
the Collateral as directed by Secured Party and make it (together with all
books, records and information of Debtor relating thereto) available to Secured
Party at a place to be designated by Secured Party which is reasonably
convenient to both parties;

 

(c)                   reduce its claim to judgment or foreclose or otherwise
enforce, in whole or in part, the security interest created hereby by any
available judicial procedure;

 

(d)                  dispose of, at its office, on the premises of Debtor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Secured Party’s
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Secured Obligations have been
paid and performed in full), and at any such sale it shall not be necessary to
exhibit any of the Collateral;

 

(e)                   buy (or allow one or more of the Lenders to buy) the
Collateral, or any part thereof, at any public sale;

 

(f)                     buy (or allow one or more of the Lenders to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations;

 

(g)                  apply by appropriate judicial proceedings for appointment
of a receiver for the Collateral, or any part thereof, and Debtor hereby
consents to any such appointment;

 

(h)                  at its discretion, retain the Collateral in satisfaction of
the Secured Obligations whenever the circumstances are such that Secured Party
is entitled to do so under the UCC or otherwise (provided that Secured Party
shall in no circumstances be deemed to

 

12

--------------------------------------------------------------------------------


 

have retained the Collateral in satisfaction of the Secured Obligations in the
absence of an express notice by Secured Party to Debtor that Secured Party has
either done so or intends to do so); and

 

(i)                      take any other Enforcement Action.

 

Debtor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Debtor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification.  Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

Section 4.3.                                   Application of Proceeds. Whenever
Secured Party applies any cash held by Secured Party as Collateral, or any cash
proceeds received by Secured Party in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral, the same shall be
applied in the following order (subject to the rights of Lenders under the
Credit Agreement and subject to the terms of the Intercreditor Agreement):

 

(a)                   To the repayment of all costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by Secured Party in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of Secured Party hereunder, or (iv) the failure of Debtor to perform
or observe any of the provisions hereof;

 

(b)                  To the payment or other satisfaction of any Liens,
encumbrances, or adverse claims upon or against any of the Collateral (other
than those arising pursuant to the Prudential Pledge Agreement);

 

(c)                   To the reimbursement of Secured Party for the amount of
any obligations of Debtor or any Other Liable Party paid or discharged by
Secured Party (other than amounts for principal and interest under the Notes)
pursuant to the provisions of this Agreement or the other Obligation Documents,
and of any expenses of Secured Party payable by Debtor hereunder or under the
other Obligation Documents;

 

(d)                  To the satisfaction of any other Secured Obligations to
each Lender and Prudential in accordance with its Proportionate Share (as
defined in the Intercreditor Agreement);

 

(e)                   By holding the same as Collateral;

 

13

--------------------------------------------------------------------------------


 

(f)                     To the payment of any other amounts required by
applicable law (including any provision of the UCC); and

 

(g)                  By delivery to Debtor or to whomever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 

Each Lender hereby authorizes the Secured Party to remit to Prudential any cash
held as Collateral or cash proceeds at any time due to Prudential pursuant to
clause (d) above and the terms of the Intercreditor Agreement.

 

Section 4.4.                                   Deficiency.  In the event that
the proceeds of any sale, collection or realization of or upon Collateral by
Secured Party are insufficient to pay all Secured Obligations and any other
amounts to which Secured Party and Lenders are legally entitled, Debtor shall be
liable for the deficiency, together with interest thereon as provided in the
governing Obligation Documents or (if no interest is so provided) at such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees of any attorneys employed by Secured Party to collect
such deficiency.

 

Section 4.5.                                   Indemnity and Expenses.  In
addition to, but not in qualification or limitation of, any similar obligations
under other Obligation Documents:

 

(a)                   Debtor will indemnify Secured Party and each Lender from
and against any and all claims, losses and liabilities growing out of or
resulting from this Agreement (including enforcement of this Agreement), WHETHER
OR NOT SUCH CLAIMS, LOSSES AND LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED,
IN WHOLE IN OR PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE
CAUSED BY OR ARISE OUT OF SUCH INDEMNIFIED PARTY’S OWN NEGLIGENCE, except to the
extent such claims, losses or liabilities are proximately caused by the
indemnified party’s individual gross negligence or willful misconduct.  As used
in this Section 4.5, the terms “Secured Party” and “Lender” shall include each
director, officer, agent, attorney, employee, representative and Affiliate of
such Person.

 

(b)                  Debtor will upon demand pay to Secured Party the amount of
any and all reasonable costs and expenses, including the reasonable fees and
disbursements of Secured Party’s counsel and of any experts and agents, which
Secured Party may incur in connection with (i) the transactions which give rise
to this Agreement, (ii) the preparation of this Agreement and the perfection and
preservation of this security interest created under this Agreement, (iii) the
administration of this Agreement; (iv) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (v) the exercise or enforcement of any of the rights of Secured
Party hereunder; or (vi) the failure by Debtor to perform or observe any of the
provisions

 

14

--------------------------------------------------------------------------------


 

hereof, except expenses resulting from Secured Party’s gross negligence or
willful misconduct.

 

Section 4.6.                                   Non-Judicial Remedies.  In
granting to Secured Party the power to enforce its rights hereunder without
prior judicial process or judicial hearing, Debtor expressly waives, renounces
and knowingly relinquishes any legal right which might otherwise require Secured
Party to enforce its rights by judicial process.  In so providing for
non-judicial remedies, Debtor recognizes and concedes that such remedies are
consistent with the usage of trade, are responsive to commercial necessity, and
are the result of a bargain at arm’s length.  Nothing herein is intended,
however, to prevent Secured Party or Debtor from resorting to judicial process
at its option.

 

Section 4.7.                                   Other Recourse.  Debtor waives
any right to require Secured Party or any Lender to proceed against any other
Person, to exhaust any Collateral or other security for the Secured Obligations,
or to have any Other Liable Party joined with Debtor in any suit arising out of
the Secured Obligations or this Agreement, or pursue any other remedy in Secured
Party’s power.  Debtor further waives any and all notice of acceptance of this
Agreement and of the creation, modification, rearrangement, renewal or extension
for any period of any of the Secured Obligations of any Other Liable Party from
time to time.  Debtor further waives any defense arising by reason of any
disability or other defense of any Other Liable Party or by reason of the
cessation from any cause whatsoever of the liability of any Other Liable Party. 
This Agreement shall continue irrespective of the fact that the liability of any
Other Liable Party may have ceased and irrespective of the validity or
enforceability of any other Obligation Document to which Debtor or any Other
Liable Party may be a party, and notwithstanding any death, incapacity,
reorganization, or bankruptcy of any Other Liable Party or any other event or
proceeding affecting any Other Liable Party.  Until all of the Secured
Obligations shall have been paid in full, Debtor shall have no right to
subrogation and Debtor waives the right to enforce any remedy which Secured
Party or any Lender has or may hereafter have against any Other Liable Party,
and waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party and each Lender.  Debtor
authorizes Secured Party, without notice or demand, without any reservation of
rights against Debtor, and without in any way affecting Debtor’s liability
hereunder or on the Secured Obligations, from time to time to (a) take or hold
any other property of any type from any other Person as security for the Secured
Obligations, and exchange, enforce, waive and release any or all of such other
property, (b) apply the Collateral or such other property and direct the order
or manner of sale thereof as Secured Party may in its discretion determine,
subject to the Intercreditor Agreement, (c) renew, extend for any period,
accelerate, modify, compromise, settle or release any of the obligations of any
Other Liable Party in respect to any or all of the Secured Obligations or other
security for the Secured Obligations, (d) waive, enforce, modify, amend, restate
or supplement any of the provisions of any Obligation Document with any Person
other than Debtor, and (e) release or substitute any Other Liable Party.  Any
action described in this Section 4.7 may be taken by Secured Party only in
accordance with the Intercreditor Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 4.8.                                   Voting Rights, Dividends, Etc. in
Respect of Pledged Shares and LLC Rights.

 

(a)                   So long as no Event of Default shall have occurred and be
continuing Debtor may receive and retain any and all dividends or interest paid
in respect of the Pledged Shares and the LLC Rights; provided, however, that any
and all

 

(i)                  dividends and interest paid or payable other than in cash
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of or in exchange for, any Pledged Shares or
LLC Rights,

 

(ii)               dividends and other distributions paid or payable in cash in
respect of any Pledged Shares or LLC Rights in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and

 

(iii)            cash paid, payable or otherwise distributed in redemption of,
or in exchange for, any Pledged Shares or LLC Rights,

 

shall be, and shall forthwith be delivered to Secured Party to hold as, Pledged
Shares or LLC Rights and shall, if received by Debtor, be received in trust for
the benefit of Secured Party, be segregated from the other property or funds of
Debtor, and be forthwith delivered to Secured Party in the exact form received
with any necessary indorsement or appropriate stock powers duly executed in
blank, to be held by Secured Party as Collateral.

 

(b)                   Upon the occurrence and during the continuance of an Event
of Default:

 

(i)                  all rights of Debtor to receive and retain the dividends
and interest payments which it would otherwise be authorized to receive and
retain pursuant to subsection (a) of this section shall automatically cease, and
all such rights shall thereupon become vested in Secured Party which shall
thereupon have the sole right to receive and hold as Pledged Shares or LLC
Rights such dividends and interest payments;

 

(ii)               without limiting the generality of the foregoing, Secured
Party may at its option (subject to the Intercreditor Agreement) exercise any
and all rights of conversion, exchange, subscription or any other rights,
privileges or options pertaining to any of the Pledged Shares or LLC Rights as
if it were the absolute owner thereof, including, without limitation, the right
to exchange, in its discretion, any and all of the Pledged Shares or LLC Rights
upon the merger, consolidation, reorganization, recapitalization or other
adjustment of any Issuer, or upon the exercise by any Issuer of any right,
privilege or option pertaining to any Pledged Shares or LLC Rights, and, in
connection therewith, to deposit and deliver any and

 

16

--------------------------------------------------------------------------------


 

all of the Pledged Shares or LLC Rights with any committee, depository,
transfer, agent, registrar or other designated agent upon such terms and
conditions as it may determine; and

 

(iii)            all dividends and interest payments which are received by
Debtor contrary to the provisions of subsection (b)(i) of this section shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of Debtor, and shall be forthwith paid over to Secured Party as
Pledged Shares or LLC Rights in the exact form received, to be held by Secured
Party as Collateral.

 

Section 4.9.                                   Private Sale of Pledged Shares. 
Debtor recognizes that Secured Party may deem it impracticable to effect a
public sale of all or any part of the Pledged Shares or the LLC Rights and that
Secured Party may, therefore, determine to make one or more private sales of any
such securities or LLC Rights to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities or LLC Rights
for their own account, for investment and not with a view to the distribution or
resale thereof.  Debtor acknowledges that any such private sale may be at prices
and on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that Secured Party shall have no obligation
to delay sale of any such securities or LLC Rights for the period of time
necessary to permit the Issuer of such securities or LLC Rights to register such
securities or LLC Rights for public sale under the Securities Act of 1933, as
amended.  Debtor further acknowledges and agrees that any offer to sell such
securities or LLC Rights which has been (a) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of Denver, Colorado (to the extent that such an offer may be
so advertised without prior registration under the Securities Act), or (b) made
privately in the manner described above to not less than fifteen (15) bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9.610(c) of the UCC (or any successor or similar, applicable statutory
provision) as then in effect in the State of Texas, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act of 1933, as
amended, and that Secured Party may, in such event, bid for the purchase of such
securities or LLC Rights.

 

ARTICLE V — Miscellaneous

 

Section 5.1.                                   Notices.  Any notice or
communication required or permitted hereunder shall be given as provided in the
Credit Agreement.

 

Section 5.2.                                   Amendments.  No amendment of any
provision of this Agreement shall be effective unless it is in writing and
signed by Debtor, Secured Party, and Required Lenders (or Debtor and Secured
Party with the prior written consent of Required Lenders) and no waiver of any
provision of this Agreement, and no consent to any departure by Debtor
therefrom, shall be

 

17

--------------------------------------------------------------------------------


 

effective unless it is in writing and signed by Secured Party with the prior
written consent of Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given and to the extent specified in such writing.

 

Section 5.3.                                   Preservation of Rights.  No
failure on the part of Secured Party or any Lender to exercise, and no delay in
exercising, any right hereunder or under any other Obligation Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  Neither the execution nor the delivery of this Agreement shall in
any manner impair or affect any other security for the Secured Obligations.  The
rights and remedies of Secured Party and each Lender provided herein and in the
other Obligation Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of Secured
Party and each Lender under any Obligation Document against any party thereto
are not conditional or contingent on any attempt by Secured Party or such Lender
to exercise any of its rights under any other Obligation Document against such
party or against any other Person.

 

Section 5.4.                                   Unenforceability.  Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or invalidity without invalidating the remaining portions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 5.5.                                   Survival of Agreements.  All
representations and warranties of Debtor herein, and all covenants and
agreements herein shall survive the execution and delivery of this Agreement,
the execution and delivery of any other Obligation Documents and the creation of
the Secured Obligations.

 

Section 5.6.                                   Other Liable Party.  Neither this
Agreement nor the exercise by Secured Party or the failure of Secured Party to
exercise any right, power or remedy conferred herein or by law shall be
construed as relieving any Other Liable Party from liability on the Secured
Obligations or any deficiency thereon.  This Agreement shall continue
irrespective of the fact that the liability of any Other Liable Party may have
ceased or irrespective of the validity or enforceability of any other Obligation
Document to which Debtor or any Other Liable Party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of any Other
Liable Party, and notwithstanding the reorganization or bankruptcy or other
event or proceeding affecting any Other Liable Party.

 

Section 5.7.                                   Binding Effect and Assignment. 
This Agreement creates a continuing security interest in the Collateral and (a)
shall be binding on Debtor and its successors and permitted assigns and (b)
shall inure, together with all rights and remedies of Secured Party hereunder,
to the benefit of Secured Party that inure to the benefit of such Lender, and
their respective successors, transferees and assigns.  Without limiting the
generality of the foregoing, each Lender may (except as otherwise provided in
and subject to the Credit Agreement and the Intercreditor Agreement) pledge,
assign or otherwise transfer any or all of its rights under any or

 

18

--------------------------------------------------------------------------------


 

all of the Obligation Documents to any other Person, and such other Person shall
thereupon become vested with all of the benefits in respect thereof, herein or
otherwise in accordance with the Credit Agreement.  None of the rights or duties
of Debtor hereunder may be assigned or otherwise transferred without the prior
written consent of Secured Party.

 

Section 5.8.                                   Termination.  It is contemplated
by the parties hereto that there may be times when no Secured Obligations are
outstanding, but notwithstanding such occurrences, this Agreement shall remain
valid and shall be in full force and effect as to subsequent outstanding Secured
Obligations.  Upon the satisfaction in full of the Secured Obligations, upon the
termination or expiration of the Credit Agreement and the Commitment, and upon
written request for the termination hereof delivered by Debtor to Secured Party,
this Agreement and the security interest created hereby shall terminate and all
rights to the Collateral shall revert to Debtor.  Secured Party will, upon
Debtor’s request and at Debtor’s reasonable expense, (a) return to Debtor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof; and (b) execute and deliver to Debtor such
documents as Debtor shall reasonably request to evidence such termination.

 

SECTION 5.9.                  FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.

 

Section 5.10.                             Loan Document.  This Agreement is a
“Loan Document”, as defined in the Credit Agreement, and, except as expressly
provided herein to the contrary, this Agreement is subject to all provisions of
the Credit Agreement governing such Loan Documents.

 

Section 5.11.                             Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of Texas
applicable to contracts made and to be performed entirely within such State,
except as required by mandatory provisions of law and except to the extent that
the perfection and the effect of perfection or non-perfection of the security
interest created hereunder, in respect of any particular collateral, are
governed by the laws of a jurisdiction other than such State.

 

Section 5.12.                             Counterparts.  This Agreement may be
separately executed in any number of counterparts, all of which when so executed
shall be deemed to constitute one and the same Agreement.

 

Section 5.13.                             Amendment and Restatement.  This
Agreement renews, amends and restates that certain Pledge Agreement dated as of
April 24, 2003, executed by Debtor in favor of Bank of America, N.A., for the
benefit of the “Lenders” named therein (the “Original Pledge

 

19

--------------------------------------------------------------------------------


 

Agreement”), in its entirety, effective as of the date first written above, and
all of the terms and provisions hereof shall supersede the terms and provisions
thereof; provided, however that this Agreement renews, extends and continues all
Liens existing by the Original Pledge Agreement, although the terms and
provisions and conditions of such Liens shall hereafter be governed in all
respects by this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor, Secured Party, and each Lender has caused this
Agreement to be executed and delivered this Agreement by its officer thereunto
duly authorized, as of the date first above written.

 

 

 

WESTERN GAS RESOURCES, INC., as Debtor

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Secured Party

 

 

 

 

 

By:

/s/ Richard L. Stein

 

 

 

Name: Richard L. Stein

 

 

Title: Principal

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Corporations

 

Issuer

 

Certificate No.

 

No. of Shares

 

Class

 

 

 

 

 

 

 

 

 

MIGC, Inc.

 

3

 

100,000

 

common

 

 

 

 

 

 

 

 

 

Western Gas Resources - Texas, Inc.

 

3

 

990

 

common

 

 

 

 

 

 

 

 

 

Western Gas Resources - Texas, Inc.

 

4

 

10

 

common

 

 

 

 

 

 

 

 

 

Mountain Gas Resources, Inc.

 

A-3

 

1,000,834

 

common

 

 

 

 

 

 

 

 

 

Lance Oil & Gas Company, Inc.

 

1

 

1,000

 

common

 

 

Limited Liability Companies

 

Issuer

 

Membership Interest

 

 

 

 

 

Western Gas Wyoming, L.L.C.

 

100

%

 

--------------------------------------------------------------------------------